TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00606-CR


                                    Ex parte Rafael Perez


              FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-18-100069, THE HONORABLE TAMARA NEEDLES, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Rafael Perez has filed a motion to dismiss his appeal. The motion is

signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion and

dismiss the appeal. See id.



                                           __________________________________________
                                           Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: November 30, 2018

Do Not Publish